            Case 1:20-cv-00410-RDM Document 12-7 Filed 03/09/20 Page 1 of 13
                    “WORDS FROM THE OIC”                 “WHAT TO BRIEF ”
                   LSO SCHOOL OIC, CDR “RJ” R OBERTS,      S PICE UP YOUR FCLP BRIEF WITH
                   DISCUSSES THE CURRENT LSO TOPICS…..     A MISHAP OR TWO
                                                          “VFA-101 CQ”

              September 2016                               JSF CQ U PDATE




              LSO
                                                          “U PDATE FROM THE FRONT”
                                                           CVW-3 UPDATE




                                    Newsletter
ADDRESSING THE NEEDS OF THE LSO COMMUNIT Y THROUGH SAFETY DISCUSSIONS,
OPERATIONAL UPDATES, AND HISTORICAL READINGS .


                  Words from the OIC
Hello Paddles and Friends of Paddles. Welcome to the Summer-into-Fall edition of the Paddles
Quarterly. Much like how the weather is starting to change and how the summer beer selection
starts trending towards more robust fall selections, we are entering a new season that may look
similar and feel familiar, but has a whole different flavor and is ultimately not just a season
change, but a climate sea change in our business: Precision Landing Modes.
The 2016 LSO Occupational Awareness Group (OAG) wrapped up end of July, and was an ex-
tremely successful conference. Believe it or not, we somehow managed to keep the process
streamlined and efficient, minimized the frag pattern of random thought grenades tossed into the
room, contained the fallout from nuking of phraseology, actually came to a pacified and general-
ly unified consensus (unlike Congress), managed to stay on schedule unlike our CVN and CQ
det schedules, and had a damn good time (unlike SWO’s).
 The main focus of it was Precision Landing Modes (formerly MAGIC CARPET), or PLM.
PLM’s will encompass the new landing modes that come from the ground up in the F-35 (Delta
Flight Path) and are installed in all Rhino/Growler aircraft as of 15 September 2016. The OAG
was well-represented by all available CAG Paddles (even CVW-5 sent a cadre of Paddles home
from deployment for a port call in Virginia Beach), Force Paddles, and FRS/CNATRA LSO’s.
In addition to getting briefs on multiple current systems, programs, and capabilities, the OAG
came to a consensus on Fleet introduction of PLM, changes to LSO NATOPS, and recommen-
dations on both standardization and some technique. We also managed to solve the world’s
problems every night with well-attended socials, a Hail and Farewell for incoming/outgoing
Force Paddles from both coasts, and capped it off with a Golf Tournament that was nicknamed
The Bataan Death March due to the 114 degree heat index . Both incumbent and lame duck
CNAP Paddles still owe us money for not being able to make a 1200 tee-off after the Hail and
Bail the night before, but I will say “Good call, Paddles.”
Before we get into the meat of the matter, I wanted to Farewell both CNAL and CNAP Paddles:
 “Flo” Diederich is on cruise and probably getting ready to head in country as I type this. He
                                                                                        (continued on page 2)
            Case 1:20-cv-00410-RDM Document 12-7 Filed 03/09/20 Page 2 of 13




                 Words from the OIC
                                          (cont)


was always the most tactical Paddles I knew (he sat through SFARP lectures instead of the LSO
OAG in 2015…I think he only missed one lecture this time). Now he gets to prove his mettle as
he slays the enemy as a steely-eyed fighter pilot and crush JO’s souls as a newly minted DH
Hinge. Enjoy Old Timer’s Day, my friend.
“Verbal” Schaaf is off to greener pastures, as he is the gentler of the two (although I have heard
blood-curdling “Power” and “Waveoff” calls that I did not think he was capable of within his
voice range). I look forward to seeing you flying the airlift to Hook and maybe Key West next
year, and I can always count on you for providing moments of clarity with both reason and hu-
mor over a few beverages.
In all seriousness, these guys have made a huge impact on our community, our profession, and
have crafted an exceptionally talented cadre of JO Paddles on both coasts. I sincerely thank you
both for all that you have done to help make our community as good as it is, the passion you
have for this profession, and the enormous impact you have had. Paddles, make sure you buy
them a round when you see them.
Welcome “PICKLS” Moore to the CNAL job, and “WIFI” Haizlip (this year’s “Bug Roach”
Winner) to the CNAP job. These guys are already making big impacts, and it’s going to be great
working with you.
On to the meat of the matter:
Precision Landing Modes:
Bottom line: they are here. They are available for install in the jets as of 15 September. All
Rhino/Growler aircraft will be able to select PLM and utilize Integrated Direct Lift Control
(IDLC) functionality. Both messages for the FCS update (18E-106) and HUD symbology
(H10+) have been released, allowing for Fleet software updates. The first CVW (CVW-2) has
been trained up and is taking it to the boat next month. F-35 is built with this from the ground
up, so for the purposes of this discussion, we will generalize things to refer more to FA-18E/F/
G, although the concepts and functionality are very much the same. I’ll break the rest of this
discussion down into the What, Why, How, Who, What Now, and What If.
What:
What it is: Think of it as Auto Throttles on Steroids. You move the stick because you want to
affect glideslope. Traditionally this moved the throttles, which then has a gradual impact on
glideslope through thrust reduction/addition. There is inherent lag in this due to the nature of
how and where we fly on the power curve. PLM and IDLC radically changes this. Longitudinal
stick input now means commanding near-instantaneous glideslope change through direct lift ad-
dition or reduction by our flaps/ailerons.
What it isn’t: It isn’t a magical Mode 1. There is no interface between the ship and aircraft, and
garbage in is garbage out. Think of parallels between glideslope control and dive bombing. If
you engage a PLM mode with a low ball, you will continue to fly a low (continued on page 3)
                                               2
            Case 1:20-cv-00410-RDM Document 12-7 Filed 03/09/20 Page 3 of 13




                 Words from the OIC
                                            (cont)


wire and head towards the ramp. If you engage PLM mode with a high ball, you will continue
to diverge on a high wire and bolter. You still have to control the ball if you are flying it. You
will still have to wave a pilot if he is on the ball regardless of mode. Call the pass as you see it.
What it brings: Immediate and effective glideslope control through IDLC. Additions and
changes to HUD symbology improve scan and significantly reduce pilot workload. Hook touch-
down dispersion shrinks and we nail more target wires with more optimal hook-to-ramp clear-
ance. IDLC allows for precision glideslope corrections. Ship Referenced Velocity Vector
(SRVV) replaces traditional velocity vector. Instead of biasing old VV to the crotch to compen-
sate for your runway moving forward and to the right of your current instantaneous flight path,
the SRVV accounts for ship movement through default (and changeable) Ship Speed. Your
SRVV is now kind of a Death Dot, not just telling you where you are going in that instantaneous
moment, but where are going in relation to where you need to be going because your runway is
moving, i.e. if your SRVV is by the datums in the center of the Landing Area, then you are head-
ed towards a good landing.
What it does: Enables easier and more precise glideslope control through two different modes;
“Rate” and “Path”. Both modes incorporate IDLC and Ship-Relative Velocity Vector (SRVV),
but have distinct differences between the two. Additional HUD symbology includes a
Glideslope Reference Line (GRL: dotted line that extends across the HUD) that essentially
should align with a 3 degree flightpath (for 3.5 degree glideslope). If the GRL is across the da-
tums, the ball is centered, and your SRVV is on centerline and aligned with the GRL, you may
not have to do much for the rest of the pass. If you do have to make any corrections, IDLC al-
lows for rapid and easily compensated (two part glideslope correction now?) re-correction. Did
I mention that the F-14D and F-14B Upgrade had both a 3 Degree Flight Path Marker and DLC?
Did I just lose everyone?
What Rate is: Essentially Flight Path Attitude Hold (FPAH) in the landing mode. VX Carrier
Suit will tell you that FPAH was initially how we were supposed to land the Rhino. You set an
attitude (3 degrees down), and the aircraft will hold exactly that. Subtle changes in attitude will
have immediate effect on glidepath (i.e. I pull back on the stick and release, Velocity Vector
comes up, VSI decreases, new Flight Path Attitude set, ball comes up. Reset back to 3 degrees
down to stop rising ball, new attitude and Flight path set, ball stops, VSI reset to new desired
value). More akin to ATC in terms of stick feel and how we control glideslope. HUD symbolo-
gy closer to what we currently see. “Ghost” SRVV in HUD Symbology helps with more preci-
sion glideslope and lineup control.
What Path is: By engaging Path mode, the jet now compensates through a combination of mul-
tiple inputs/outputs including default settings of Ship’s Speed, Glideslope Setting, INS, IDLC,
and ATC. Essentially, if you roll out into the groove with a centered ball and engage Path mode,
the jet will attempt to maintain the prescribed glideslope, compensating (continued on page 4)
                                                 3
            Case 1:20-cv-00410-RDM Document 12-7 Filed 03/09/20 Page 4 of 13




                 Words from the OIC
                                           (cont)


for ship’s speed, rooster tail, and burble. It should fly that on-and-on wire for you. Corrections
for HI or LO are significantly different in terms of stick mech. You now pull and hold (fairly
significant stick force) until SRVV comes up or down to desired path, ball starts to move. Keep
holding until ball reaches center, then neutralize stick. The jet will now re-compensate back to
the prescribed glideslope. HUD symbology is significantly decluttered, and SRVV looks more
like a vertical profile of a CVN. Put the thing on the thing, and the thing will fly to the thing. I
waved some of the first Off-Nominal MAGIC CARPET landings. “POJO” Dominick from Car-
rier Suit attempted to do a full OSX that was barely out of the crosshairs. After some public
shaming on Button 1 and a “Challenge Accepted”, POJO’s next pass was a centered ball _OSX_
entirely off the PLAT field of view. But as the former Puking Dog went across the linoleum
floor, he saw a centered ball as he rocketed across centerline. He engaged Path as he saw the
centered ball, and never made a single longitudinal stick input for the remainder of the pass to
affect glideslope; only lateral to get back to centerline. That’s what Path brings.
Note: Full system capability does not exist unless both FCS Software Update 18E-106 and
H-10+ are installed. If H-10+ not installed, only Rate mode will be available, and no PLM
HUD symbology will be present. Some lower lot Fleet Rhinos (non-AMC) will be limited
to Rate only, and will have no symbology changes.
Why:
Why PLM: $$$ yo. By drastically reducing pilot workloads behind the boat, the boat in fact
becomes more administrative. I wrote most of this on the boat recently after waving FRS CAT
Ones. At this point, I’m thinking making it easier to land on a boat might not be a bad thing…
But I will not sugar-coat it: PLM was procured and ADVANCED in timeline so that the Fleet
had immediate return on investment through FCLP reduction. Because the workload of landing
on the ship can be so significantly reduced, there are significant cost savings to be had through
FCLP reduction
At the OAG, the Paddles Community consensus is that we need to be unified in our message.
Our honest belief and concern is that, while FCLP reduction will be warranted with PLM (and
that is not necessarily a bad thing), we worry that those flight hours will not be re-allocated to-
wards other mission sets. FCLP reduction is both inevitable and necessary with PLM, but there
is no replacement for butt-time in the seat (not sim). Our message needs to be that we need to re
-allocate those no-longer-necessary FCLP hours to more tactical mission sets to directly improve
our lethality now that PLM improves our survivability.
How:
How do I get into PLM Mode: Gear/Flaps Down. Enter PLM mode through UFCD (AP,
FPAH) to engage Rate mode. NWS then engages Path. A detailed diagram and more info on
HOTAS will follow in a subsequent PLM Special Edition of the Newsletter.
How do I wave PLM: Glideslope is still glideslope, centerline is still        (continued on page 5)

                                                4
            Case 1:20-cv-00410-RDM Document 12-7 Filed 03/09/20 Page 5 of 13




                 Words from the OIC
                                            (cont)


centerline, and theoretically, the aircraft will never deviate from on-speed. But words mean
things, and there are some subtle changes in how we wave and what we say when waving PLM.
For the most part, they mirror the idea of calls we make for ATC, but there are some distinct dif-
ferences that need to be understood. There is an entirely new additional section added to the
LSO Standard Calls section of LSO NATOPS that will be coming out this Fall. Some basic
highlights:
               - “Power” means something different for ATC and PLM. While traditionally a
                  “Power” call in ATC meant click out and move the left hand forward, the new
                  consensus with PLM is that if you think a deviation is such that a “Power” call
                  is now warranted for a pilot in PLM, then it should be a “Wave Off”. We don’t
                  want a pilot to click out and go manual EVER after engaging PLM. For now,
                  since we will have a mix of PLM and non-PLM pilots, “Power” means use the
                  stick to affect glideslope if PLM is engaged. (i.e “Attitude)
               - “Attitude” call essentially means increase aft stick to affect glideslope and VSI
                  upward.
               - “You’re High” or “Easy With It” means lower your nose to increase glideslope/
                  VSI
               - “Go Manual” not recommended once a pilot has already been in PLM mode
Who:
Who can fly PLM: Recommendation in LSO NATOPS is the same per ATC Recommendations.
>50 night Traps, Squadron LSO/CO endorsement, CAG Paddles approval.
Who will teach me how to fly PLM: The LSO School has been tapped to train the Fleet on PLM
integration, because in VX-23’s own words, “We speak Geek, LSO School speaks Fleet, and we
need you to translate.” In reality, it is a combined effort between LSO School and VX-23 Carri-
er Suit to train the CAG Paddles and additional Fleet/FRS LSO’s. Once trained, CAG Paddles
will hold the training for their Air Wing. LSO School will hold on to the Fleet Standardization
and Implementation for PLM in the interim.
What Now:
LSO School and VX-23 Mobile Training Team will start providing training to the Air Wings
whose schedule is most time-critical based on pending work-ups/deployment. We will continue
to travel and train all CVW LSO’s, and hold training at Oceana, Lemoore, and Whidbey. 6 Low
Cost Desktop trainers (one was demoed at OAG) are being built to provide aircrew with the op-
portunity to utilize HOTAS functionality, see modality symbology, and learn how to fly PLM
basics.
What do I need to do now to start flying PLM: CAG Paddles receives the formal lecture from
LSO School/VX-23 team. CAG Paddles will provide formal lecture to Air Wing Pilots. Addi-
tional requirements and recommendations:                                        (continued on page 6)

                                                 5
            Case 1:20-cv-00410-RDM Document 12-7 Filed 03/09/20 Page 6 of 13




                 Words from the OIC
                                          (cont)


   Formal Ground Training
   Low Cost Trainer familiarization (if available)
   Up and Away FAM (formal KBC to follow in subsequent guidance)
              - Modality and symbology FAM at altitude (in working area or GCA Box)
              - Multiple Touch and Go’s in both Rate and Path-
              - Intentional Off-Nominal start deviations to learn correction techniques
              - Sim Single Engine / ATC Fail (IDLC still available)
   FCLP recommended, not required
              - If embarked with no FCLP, U/A FAM to low approaches mid-cycle, Touch and
              Go’s and Traps until CAG Paddles determines a pilot is a qual (CAG Paddles
              discretion)
   All CQ SHALL be conducted using manual or ATC. Once qualified and current, PLM au-
    thorized.
              - Embarked pilots SHALL fly a manual or ATC pass every 30 days (at a
              minimum to maintain currency/proficiency.

What If:
What if PLM fails: There are currently several systems failures that will not allow PLM logic or
functionality to be enabled. A matrix will be disseminated to CAG Paddles. As such, pilots
need to maintain currency and proficiency in traditional (manual or ATC) approach modes.
What does this mean for the future: We don’t know what we don’t know yet. We don’t have a
baseline or database for how well Fleet pilots perform with this system, or how reliable it is in
Fleet-maintained aircraft. A couple things that came up off the top of our heads or things we
know that our leadership are talking about:
 Greenie boards. Do they go away? How do we grade a PLM?
 Top Hook. Are PLM guys even eligible?
 Manual if PLM eligible. Do I have to fly PLM? I like my SHB’s, and PLM may not be too
   compatible…
 Extended Landing Pattern to take advantage of IDLC and symbology. We experimented with
   this in 2002. Leadership is talking about it again in 2016. Is the current approach turn archa-
   ic and is a level extended approach turn more optimized for these new modes?
 What is our plan for FCLP Reductions (answer is currently none, until we have a Fleet base-
   line on performance and reliability)
 FCLP Reductions = Flight Hour Reductions. Again, the LSO and VFA/VAQ community
   message needs to be strong.
              - FCLP Reductions = Flight Hour and Mission Set Optimization SHOULD be the
              message                                                        (continued on page 7)

                                               6
             Case 1:20-cv-00410-RDM Document 12-7 Filed 03/09/20 Page 7 of 13




                 Words from the OIC
                                           (cont)


    What haven’t we thought of yet?

The Bottom Line:
There is way too much to talk about in the span of this overly-long but hopefully useful newslet-
ter when it comes to Fleet Integration of PLM. Expect a PLM Special Edition of the Paddles
Quarterly to come out shortly after we have a little data from the first round of Fleet integration.
The bottom line is that I think we have a pretty damn good going-in gameplan with how we are
bringing this capability to the Fleet. I will give the credit to this fully to the engagement of the
VX-23 Carrier Suit Shop, in particular “POJO” Dominick, “ROTC” Robinson, Buddy Denham,
“U Turn” Montague, “Magic Legs” Dann, and a host of others in the background. Their efforts
in the background in the “Geeks” Test community allowed us “Freaks” in the Fleet community
to catch up and come up with a plan.
We think you’re going to like what PLM brings to the fight, and we are eager to get all the Fleet
feedback we can once you start utilizing this capability because there is probably a fair amount
we haven’t thought of yet, or some of our assumptions may be off . Give us the good, the bad,
and the ugly about what you think, and help us further refine our thoughts on the What, How,
Who, What Now’s, and What If’s. Tell us what you like, what you don’t, what you would
change, and what you think about our recommendations, requirements, and thoughts.
Thanks if you made it this far. If you did, swing by the LSO School; I owe you a drink. Maybe
we can figure out the rest of this and solve the world’s problems. In the meantime, keep ‘em
safe Paddles.

Cheers,

RJ

“I hate that I love this so much…” - LT “NoPro” Levesque (VFA-2 LSO, quoted at NAS
Fallon O Club)




                                                7
            Case 1:20-cv-00410-RDM Document 12-7 Filed 03/09/20 Page 8 of 13




                           What to Brief
       With today’s evolving workup and deployments cycles, many junior LSOs find them-
selves as their squadron’s head Paddles. That Paddles may find themselves asking “how to I
prevent people from falling asleep and/or accusing me of wasting their time during my FCLP
briefs?” Do you simply cover emergencies and call the rest “standard”? Or do you take some
time to pick a MISHAP or carrier aviation topic to anchor down on for a few minutes?
Hopefully everyone said option number two. We all realize that some people view CV
procedures as mere admin and valuable time should instead be spent doing other things; after all
our mission isn’t simply to take-off and land from a ship. While this is partly true, their
argument is flawed. In carrier aviation, the most dangerous part of a mission is often the CV
environment. It is up to the LSO community to stress the importance and brief the hazards
associated with carrier operations. What better time to accomplish this than during FCLP Briefs?
       Here are two examples of what can be covered rather painlessly:
The first is the now famous E-2 wire part. I am sure many of you have seen the video. Sound
decision making and impressive piloting skills kept the aircrew alive, and definitely raised the
question, “what would you do in that situation?” How would a wire part be handled differently
with an ejection seat aircraft? The calls from Boss/Mini, and/or Paddles are situation and
aircraft dependent. This is something you can discuss in your paddles shop and brief to aircrew
in both the big wing and tac air squadrons.
       The second MISHAP is the VAQ-133 inflight causing the nose gear to “disassemble” and
subsequently FOD the engines. A timely call by CAG paddles kept it from being a hook-slap or
worse, but poor pilot technique on the waveoff caused an inflight of the 4 wire. As paddles, we
will do everything we can to keep aircrew and aircraft safe, but we must have a predictable
response following a call of any nature. If the pilot responds contrary to what they have been
taught , there is very little time to safely resolve the situation. Because we find ourselves away
from the CV environment for long periods of time, proper landing procedures must be reiterated
throughout the course of a Naval Aviator’s tenure. Many of our lessons learned are at the ex-
pense of another’s misfortune in this business. This is an excellent time to drive the point
home regarding proper landing procedures.
       As second tour JOs become a thing of the past, the amount of experience on the platform
will continue to diminish. It is paramount to incorporate the basics during FCLP briefs and to
back it up with meaningful simulator and FCLP training. Knowledge and execution of
advanced tactics will continue to be increasingly challenging. But we must not forget that we
operate in an unforgiving environment where “admin” is still the significant threat.




                                               8
            Case 1:20-cv-00410-RDM Document 12-7 Filed 03/09/20 Page 9 of 13




                             VFA-101 CQ
                           LT “Boss” Cleveland

        Our job is the safe and expeditious recovery of aircraft aboard ship, and with Precision
Landing Modes (PLMs) it just got a whole lot easier.
        VFA-101 recently finished their first CQ detachment on board USS George Washington
with the Joint Strike Fighter, utilizing the new PLMs, and the results were impressive. A total of
12 pilots from VFA-101 completed their F-35C initial Day CQ requirements of two touch and
go’s and ten traps, with an overall squadron GPA of 3.70 and a boarding rate of 100%, with over
80% of the passes into the 3 wire.
        With only three JSF paddles in the fleet, you may be asking why the hell you care about
the F-35C stats, no one else will see it for a few more years. So, for the sake of the article, con-
sider that the type aircraft is irrelevant, as the performance of the PLMs within the Super Hornet
should be comparable, if not slightly better. There are small differences, but most is in the no-
menclature; F-35C uses APC (Auto) and Delta Flight Path, whereas the Super Hornet equiva-
lents are Rate and Path modes. The goal of this is to start the feedback process, to pass on a few
lessons learned and to make sure that we, as an LSO community, look to capitalize on the lim-
ited experience we will gain as PLMs are unveiled over the next few months.
        It should be acknowledged that conditions were ideal; steady deck, steady wind, not a
cloud in the sky and no night traps. VFA-101 also does not have the same “students” that other
FRS’ have; there are no cones at VFA-101, with every pilot having between 180 and 875 traps in
previous platforms. One pilot had not seen the flight deck in over ten years, though all the rest
were within a four year window. That said, the lowest individual GPA (from yours truly) was a
3.50, so there were very small performance differences regardless of experience or currency.
        Training
        The use of PLMs will affect how often and how much we train. That said, we are certain-
ly not in any position to make recommendations to the fleet, and will leave that over to the ap-
propriate leadership. However, during our four week work up for Initial CQ each pilot flew be-
tween 4 and 6 FCLP’s, along with 3-4 simulators. With 1 or 2 exceptions, each pilot was able to
fly rails passes from the second half of the first period and on. As to be expected, a reduction in
approach turn repetition did lead to some larger start deviations. Of the 43 passes with fair devi-
ations, 18 were due to pattern work (AA, OSX, LIG, HX, LOX), with no other full deviations
once corrected. The perfectionist might make the call for an extended pattern, and while we did
explore this on the detachment, there are numerous reasons why this should be unnecessary with
PLM’s including;
 While the start comments are the largest contributor towards a fair deviation, PLM’s greatly
    enhance the ability of the pilot to quickly and safely correct back from the sub-par start.
 Flying the approach turn from the abeam in APC (Rate), allows greater control over the air-

                                                                             (continued on page 6)

                                                9
            Case 1:20-cv-00410-RDM Document 12-7 Filed 03/09/20 Page 10 of 13



                          VFA-101 CQ                              (cont)




    craft, with limited AOA excursions and precise VSI control, helping to
    compensate for the fewer repetitions.
 The wings level transition should no longer be an issue; the aircraft compensates for the in-
    crease in energy, holding a steady flight path and holding on speed AOA.
       Waving
       How we wave aircraft utilizing PLMs will not fundamentally change, but there is one sig-
nificant difference. Assuming the pilot stays in mode (and is not in Manual Rate in the Super
Hornet) the aircraft will remain onspeed with only slight (and swift) energy excursions. If a
nugget adds too much power in the middle, they will not be able to pull the throttles to idle,
flash a green chevron and make a
beeline for the round down. With
PLMs, the pilot would simply push
the stick forward and allow integrat-
ed direct lift control (IDLC) to de-
crease lift, reducing thrust only as
necessary, and then quickly recaptur-
ing the lost lift as the pilot releases
the correction, remaining in a con-
stant energy state throughout. These
modes will allow the pilot to make
safe and controlled corrections back
to glideslope that have previously
been either difficult or impossible.
That said, while the aircraft may be
more capable of safely correcting from larger deviations, these modes should also make it sig-
nificantly harder to get into those positions. The plane does not fly itself, if a pilot is able to fly
the aircraft into a position where it will require an aggressive correction, despite all the controls
in place, we can no longer trust that pilot to use the capabilities of the aircraft on that pass and it
is probably time to wave them off.
       Particularly with the F-35C, but also with the Super Hornet, we may have to retrain our
ears; the F-35C has the capacity to touch down quieter than any aircraft you’ve heard. There
were at least 4-5 passes that in previous platforms would have easily led to a CQ DQ, but after
reviewing engine data the pilot was selecting mil within 0.3 seconds of touchdown. This is due
to a combination of the IDLC creating lift instead of the engine producing thrust, as well as the
ability of the pilot to make corrections all the way to touch down. In the F/A-18C, by the time I
was crossing steel I was along for the ride, in mil or burner bracing for impact. With PLMs
                                                                               (continued on page 7)

                                                 10
           Case 1:20-cv-00410-RDM Document 12-7 Filed 03/09/20 Page 11 of 13




                     VFA-101 CQ with
                        PLM                         (cont)

there is the ability to make a controlled 2 foot vertical correction after
crossing steel. This can lead to a 30 foot difference in hook touch down point, but can also cause
a slight delay in engine spool up if that is a high to low correction.
       We have all heard the comments about PLM’s changing the way we grade; making grades
meaningless, equaling the end of the greenie boards and ruining the line period Top Ten. In my
humble opinion, who cares? Airwing LSO’s may have to come up with another way to increase
morale, the only real job we have out there is the safe and expeditious recovery of aircraft. To
the fat kids, I’m sorry, good luck with the Top Ten…




                                               11
            Case 1:20-cv-00410-RDM Document 12-7 Filed 03/09/20 Page 12 of 13




                     Update from the Front
                      CVW-3 Update: LT “DUG” Williams


Here are some excerpts from our CVW-3 paddles doing good work and keeping everyone safe:
      Most if not all the equipment we use to land aircraft are failing at an increasing rate.
  SATCC is overheating during the day but they have found if they unplug the headsets in be-
  tween recoveries, they seem to be more reliable. Catapults and arresting gear have been unre-
  liable with CAT 1 being down for over 2 weeks and the 4 wire being up and down.
      The last fly day before pulling into port and the first fly day after port, the air wing per-
  formance has been below average. This is nothing new and should be expected. However,
  operating without a 4 wire makes the situation even worse. Be on your toes and don’t hesi-
  tate to hit the reset lights if you don’t like what you see.
   Two instances of foul line incursions with aircraft inside the ball call. One was waved off
  at the 100 foot window and the other was waved off just after crossing the ramp. Thankfully,
  the 3 and 4 wire were stripped allowing the aircraft to make it over the 2 wire.
   The lens room mirrored the center line camera and it was not noticed until a couple guys
  had landed. It was noticed by a DH in CATCC. A good practice is to watch the centerline
  checker walk out from the platform ensuring that they are approaching from the correct di-
  rection.
   More MORIAH issues. The recommended mode by the manual is AUTO. With AUTO
  selected, MORIAH will detect a malfunction and select the appropriate wind sensor. In
  MANUAL MODE, there is no indication that a wind sensor has malfunctioned, leading to
  inaccurate indications on LSODS. We recovered several aircraft with inaccurate wind indi-
  cations before realizing that the RXW were out of limits.
   Not all aircrew are well versed in CV NATOPS and do not understand where aircraft will
  be during launches and recoveries, so keep an eye out departing and arriving within 10nm.
  We had a Helo crew that ended up getting a little too close for comfort during a Case I launch
  with a section of Hornets going in country.
   Finally a JO wrote a manifesto and spread it around the air wing about velocity vector
  gouge and ball flying. CAG paddles crushed it but not before it led to an almost ramp strike.

Please learn from our forward deployed paddles and brief up your aircrew and squadrons to
keep everyone vigilant on and around the flight deck.




                                                12
                     Case 1:20-cv-00410-RDM Document 12-7 Filed 03/09/20 Page 13 of 13
                                                                                             Points of
  W h a t ’s
                                                                                               Contact
            ahead…
 IFGT:                                                                                          LSO School OIC
    NOVEMBER 14-22                                                                          CDR Bryan “RJ” Roberts
    DECEMBER 12-22                                                                              DSN: 433-2515
    JANUARY 23 - FEBRUARY 03                                                                  Comm: 757-433-2515
                                                                                            Bryan.roberts1@navy.mil
    MARCH 6-17
                                                                                            LSO School Operations
 TFGT:                                                                                    LCDR Aaron “Monkey” Parks
   OCTOBER 19-20                                                                               DSN: 433-2518
   JANUARY 11-12                                                                             Comm: 757-433-2518
                                                                                            Aaron.parks@navy.mil
 AFGT: AS NEEDED
                                                                                           LSO School Safety/NATOPS
                                                                                           LT James “POTSO” Gilbert
                                                                                                DSN: 433-2518
                                                                                              Comm: 757-433-2518
   All classes begin at 0900 on                                                             James.gilbert2@navy.mil
   the convening date, Building
   150, NAS Oceana. Orders                                                                 CNAL Force LSO (AIRLANT)
   should be handled through                                                               LCDR Tyler “PICKLS” Moore
   squadron or CAG admin.                                                                     Comm: 757-322-3318
                                                                                            tyler.b.moore1@navy.mil
   Contact YN2 Williams with
   any administrative questions.
                                                                                            CNAP Force LSO (AIRPAC)
                                                                                           LCDR Jimmy “WIFI” Haizlip
                                                                                              Comm: 619-545-1155
                                                                                             James.haizlip@navy.mil

                                                                                               CNATRA Force LSO
                                                                                          CDR Charles “Chuckles” Brady
                                                                                              Comm: 361-961-1334
                                                                                            charles.b.brady@navy.mil
                                          LSO SCHOOL WEBSITE
                                                                                        LSO School Senior Enlisted Advisor
                                                                                             ABEC Geraldine Lopez
The LSO School Website has been moved to a new portal that requires users to have                DSN: 433-3193
                                                                                              Comm: 757-433-3193
their own SharePoint account. Approval time is usually 1-2 days.                            Geraldine.lopez@navy.mil


To get an account, complete the registration form at:                                       LSO School Admin LCPO
                                                                                              ABEC Dana Bickham
-iNavy Access Request (https://inavy.accessrequest.portal.navy.mil)                             DSN: 433-2530
-If you are deployed, just use your contact info for your home station                       Comm: 757-433-2530

-Staff code means N number (i.e. N3 for OPS)                                                dana.bickham@navy.mil

-The DOD ID number is on the back of your CAC card (same number that is dis-                  LSO School Admin
played when you pull your CAC out of the computer)                                           YN2 Edward Williams
                                                                                                DSN: 433-2530
                                                                                             Comm: 757-433-2530
The new LSO School website address is:                                                    edward.a.williams3@navy.mil
https://usff.portal.navy.mil/sites/cnal-cmds/LSO/default.aspx
                                                                                           LSO School Facility Manager
-Use your email        certificate to logon                                                    ABE1 Keith Hogan
                                                                                                 DSN: 433-3191
                                                                                              Comm: 757-433-3191
                                                                                             keith.hogan@navy.mil




         Visit us online at                           Comments or questions?                841 F Avenue
https://usff.portal.navy.mil/sites/cnal            LT James “POTSO” Gilbert at              Building 150
-cmds/LSO/default.aspx                           james.gilbert2@navy.mil with ideas         NAS Oceana
                                                            or suggestions            Virginia Beach, VA 23460

                                                                 13
